Case 2:20-cv-00014-DAK Document 15 Filed 05/04/21 PageID.1339 Page 1 of 16




                              IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH

    JAMES SCOTT,

                             Plaintiff,                          MEMORANDUM DECISION & ORDER
                                                                 REGARDING SERVICE OF PROCESS
    v.

    DAVID ANGERHOFER et al.,                                    Case No. 2:20-CV-14 DAK

                             Defendants.                        District Judge Dale A. Kimball




         Plaintiff, a Utah state inmate, filed this pro se civil suit, see, e.g., 42 U.S.C.S. § 1983

(2021),1 proceeding in forma pauperis, see 28 id. § 1915. Having now screened the Amended

Complaint, (ECF No. 11), under its statutory review function,2 the Court concludes that some

defendants must be dismissed and official service of process is warranted for remaining

defendants. See 28 U.S.C.S. § 1915(d) (2021) (“The officers of the court shall issue and serve all

process, and perform all duties in such cases.”).



1
  The federal civil-rights statute reads, in pertinent part:
                   Every person who, under color of any statute, ordinance, regulation, custom, or
                   usage, of any State . . ., subjects, or causes to be subjected, any citizen of the
                   United States or other person within the jurisdiction thereof to the deprivation of
                   any rights, privileges, or immunities secured by the Constitution and laws, shall
                   be liable to the party injured in an action at law, suit in equity, or other proper
                   proceeding for redress . . . .
42 U.S.C.S. § 1983 (2021).
2
  The screening statute reads:
                        (a) Screening.—The court shall review . . . a complaint in a civil action in
                   which a prisoner seeks redress from a governmental entity or officer or
                   employee of a governmental entity.
                        (b) Grounds for dismissal.—On review, the court shall identify cognizable
                   claims or dismiss the complaint, or any portion of the complaint, if the
                   complaint—
                                  (1) is frivolous, malicious, or fails to state a claim upon which
                             relief may be granted; or
                                  (2) seeks monetary relief from a defendant who is immune from
                             such relief.
28 U.S.C.S. § 1915A (2021).
Case 2:20-cv-00014-DAK Document 15 Filed 05/04/21 PageID.1340 Page 2 of 16




                          A. DISMISSAL OF SOME DEFENDANTS

       The complaint must clearly state what each individual defendant did to violate Plaintiff's

civil rights. See Bennett v. Passic, 545 F.2d 1260, 1262-63 (10th Cir. 1976) (stating each

defendant’s personal participation is essential allegation). "To state a claim, a complaint must

'make clear exactly who is alleged to have done what to whom.'" Stone v. Albert, 338 F. App’x

757, 759 (10th Cir. 2009) (unpublished) (emphasis in original) (quoting Robbins v. Oklahoma,

519 F.3d 1242, 1250 (10th Cir. 2008)). Plaintiff may not name an individual as a defendant

based solely on supervisory status. See Mitchell v. Maynard, 80 F.3d 1433, 1441 (10th Cir. 1996)

(stating supervisory status alone is insufficient to support liability under § 1983). Nor does

"denial of a grievance, by itself without any connection to the violation of constitutional rights

alleged by plaintiff . . . establish personal participation under § 1983." Gallagher v. Shelton, 587

F.3d 1063, 1069 (10th Cir. 2009).

       Considering these guidelines, the Court concludes Plaintiff has done nothing to

affirmatively link to his claims these defendants: M. Allen (grievance captain); Alisha Anderson

(grievance coordinator); Devin Blood (deputy warden answering grievances); John Capell

(accountant); D. Cutler (grievance captain); Shane Nelson (warden denying grievances); and

John and Jane Does (including DR, JD, and LC, with insufficient details provided to identify

them). (ECF No. 11.) He has not tied any material facts to them. Claims against these defendants

may not survive this omission; they are thus dismissed, with some further analysis below.

                              B. DISMISSAL OF SOME CLAIMS

              1. LACK OF AFFIRMATIVE LINK TO NAMED DEFENDANT

       Plaintiff’s Amended Complaint is 152 pages long, with many factual allegations that are

not linked to a named defendant--e.g., he asserts at length medical symptoms and situations in
Case 2:20-cv-00014-DAK Document 15 Filed 05/04/21 PageID.1341 Page 3 of 16




which he was perhaps not treated properly, either linking no particular person, or people not

named as defendants (like Physician Assistant Timothy Dennis). (See, e.g., ECF No. 11, at 69.)

Claims to which no named defendant is linked are dismissed.

                           2. DENIAL OF GRIEVANCE PROCESS

       Plaintiff alleges for many pages that he was not provided a proper grievance process.

However, “there is no independent constitutional right to state administrative grievance

procedures. Nor does the state’s voluntary provision of administrative grievance process create a

liberty interest in that process.” Boyd v. Werholtz, 443 F. App’x 331, 332 (10th Cir. 2011)

(unpublished). Claims along these lines are also dismissed.

                               3. STATUTE OF LIMITATIONS

      As obvious from the face of the Amended Complaint, many of Plaintiff’s allegations are

clearly designated as occurring more than four years before this case was filed in state court on

January 15, 2019. (ECF No. 2, at 2.)

      “Utah’s four-year residual statute of limitations . . . governs suits brought under [§] 1983.”

Fratus v. Deland, 49 F.3d 673, 675 (10th Cir. 1995). And “[a]ctions under § 1983 normally

accrue on the date of the [alleged] constitutional violation,” Garza v. Burnett, 672 F.3d 1217,

1219 (10th Cir. 2012), as § 1983 claims “accrue when the plaintiff knows or has reason to know

of the injury that is the basis of the action.” Workman v. Jordan, 32 F.3d 475, 482 (10th Cir.

1994). The Court notes that “[a] plaintiff need not know the full extent of his injuries before the

statute of limitations begins to run,” Industrial Constructors Corp. v. U.S. Bureau of

Reclamation, 15 F.3d 963, 969 (10th Cir. 1994); see also Romero v. Lander, 461 F. App’x 661,

669 (2012) (section 1983 case), and “it is not necessary that a claimant know all of the evidence
Case 2:20-cv-00014-DAK Document 15 Filed 05/04/21 PageID.1342 Page 4 of 16




ultimately relied on for the cause of action to accrue.” Baker v. Bd. of Regents of State of Kan.,

991 F.2d 628, 632 (10th Cir. 1993) (emphasis in original).

      Accordingly, applying the four-year statute of limitations here, the Court concludes that

claims occurring before four years of filing--January 15, 2015--are barred as untimely. Such

claims are dismissed.

                                        4. RETALIATION

       Plaintiff’s retaliation claims are mostly limited to statements such as,

               Due to these defendants’ refusal to provide plaintiff with de
               minimis corrective action for redress of his phone call overcharge,
               it can more than easily be inferred that the reason for defendants’
               lack of action was a meeting of their minds to retaliate against
               plaintiff for his filing of prison grievances.

(ECF No. 11, at 97.) These vague suppositions are insufficient to validly assert retaliation claims.

       Plaintiff further asserts Defendants Anderson and Nelson “threatened” him with

statements that Plaintiff was “abusing the grievance system” and therefore might have his

“grievances privileges” revoked. (Id. at 115-17.)

       Plaintiff’s retaliation claim is brought under the First Amendment’s proscription on

visiting prejudicial consequences upon an inmate for filing grievances. See Kee v. Raemisch, 793

F. App’x 726, 730 (10th Cir. 2019) (unpublished) (citing U.S. Const. amend. I, stating,

“Congress shall make no law . . . abridging the freedom of speech . . . or the right of the people .

. . to petition the Government for a redress of grievances”).

       Plaintiff asserts Defendants Anderson and Nelson threatened him for filing grievances,

resulting in a retaliation cause of action. Specifically, Plaintiff states Defendants Anderson and

Nelson responded to his grievances by questioning their validity and suggesting a consequence

could be suspension from the grievance process.
Case 2:20-cv-00014-DAK Document 15 Filed 05/04/21 PageID.1343 Page 5 of 16




                                    a. LEGAL STANDARDS

       “It is well-settled that ‘[p]rison officials may not retaliate against or harass an inmate

because of the inmate’s exercise of his right [to free speech].’” Gee v. Pacheco, 627 F.3d 1178,

1189 (10th Cir. 2010) (quoting Smith v. Maschner, 899 F.2d 940, 947 (10th Cir. 1990)). Plaintiff

must show retaliation’s three elements: (1) Plaintiff was involved in “constitutionally protected

activity”; (2) Defendants’ behavior injured Plaintiff in a way that “would chill a person of

ordinary firmness from continuing to engage in that activity”; and (3) Defendants’ injurious

behavior was “substantially motivated” as a reaction to Plaintiff’s constitutionally-protected

conduct. Shero v. City of Grove, 510 F.3d 1196, 1203 (10th Cir. 2007). Further, an inmate is not

"inoculated from the normal conditions of confinement experienced by convicted felons serving

time in prison merely because he is engaged in protected activity." Peterson v. Shanks, 149 F.3d

1140, 1144 (10th Cir.1998); Powell v. Laurie, No. 16-3251-SAC-DJW, 2017 U.S. Dist. LEXIS

127523, at *12 (D. Kan. Aug. 11, 2017) (“Not ‘every response to a prisoner’s exercise of a

constitutional right gives rise to a retaliation claim.’” (quoting Dawes v. Walker, 239 F.3d 489,

492-93 (2d Cir. 2001))).

                            b. UNDISPUTED MATERIAL FACTS

       Analysis of Plaintiff’s claim is based on the Amended Complaint’s unvarnished

allegations, accepted as true for this Order: Plaintiff engaged in constitutionally protected

behavior of filing grievances, to which Defendants Anderson and Nelson responded by

“threatening” Plaintiff with revocation of his grievance privileges. (ECF No. 11, at 115-17.)
Case 2:20-cv-00014-DAK Document 15 Filed 05/04/21 PageID.1344 Page 6 of 16




                                c. APPLYING LAW TO FACTS

       The Court addresses just element two here--absence of a “chilling” injury to Plaintiff.

       A survey of Tenth Circuit caselaw shows: In Vreeland v. Vigil, No. 1:18-CV-3165-PAB-

SKC, 2020 U.S. Dist. LEXIS 48731 (D. Colo. Feb. 11, 2020) (R. & R.), adopted by 2020 U.S.

Dist. LEXIS 47570 (Mar. 19, 2020), a plaintiff contended that defendants "threatened to have

[him] transferred to a different level 3 or higher security facility if [he] submitted any more

grievances or law suits against them." Id. at *29-30 (quotation marks and citation omitted).

Concluding plaintiff had not plausibly stated a retaliation claim, the court noted,

                        The Tenth Circuit has found that verbal harassment alone is
               insufficient to state a claim for unconstitutional retaliation.
               Requena v. Roberts, 893 F.3d 1195, 1211-12 (10th Cir. 2018) ("To
               the extent [plaintiff's] retaliation claim is based on [defendant]
               calling him a 'dumb Indian,' harassing him 'all night' while in
               segregation, and placing him on 'nutraloaf' without following
               proper procedure, such actions alone, although unprofessional and
               unpleasant, do not constitute adverse action sufficient to support a
               retaliation claim."); see also McDowell v. Jones, 990 F.2d 433, 434
               (8th Cir. 1993) ("[V]erbal threats and name calling usually are not
               actionable under § 1983.").
                        Claim Nine merely alleges that [defendants] "threatened to
               have [plaintiff] transferred to a different level 3 or higher security
               facility if [he] submitted any more grievances or law suits against
               them." There are no additional threats, or more importantly,
               corresponding adverse actions, alleged in the proposed SAC to
               plausibly state a retaliation claim.

Id. at. *30-31 (emphasis added); see also Buchanan v. Johnson Cty. Sheriff’s Dep’t, No. 19-

3114-SAC, 2019 U.S. Dist. LEXIS 127527, at *8 (D. Kan. July 31, 2019) (concluding no valid

retaliation claim when defendant verbally attacked plaintiff including saying “stop filing

grievances”) (citing Davis v. Goord, 320 F.3d 346, 353 (2d Cir. 2003) (concluding insulting,

disrespectful, or sarcastic comments directed at inmate “do not, without more, constitute an

adverse action” for stating retaliation claim)); Johnson v. Doe, No. 17-CV-2379-GPG, 2018 U.S.
Case 2:20-cv-00014-DAK Document 15 Filed 05/04/21 PageID.1345 Page 7 of 16




Dist. LEXIS 230591, at *15-16 (D. Colo. Jan. 16, 2018) (stating when defendant allegedly tried

to keep plaintiff from filing grievances “by starting a yelling match about filing grievances” that

“verbal argument is not the sort of injury that would chill a person of ordinary firmness from

engaging in constitutionally protected activity”); Powell, 2017 U.S. Dist. LEXIS 127523, at *12

(concluding plaintiff failed to state retaliation claim when only “adverse ‘action’ is a threat” and

recognizing “trivial or de minimis injury, or a complete lack of injury . . . will not support a §

1983 retaliation claim”); Richards v. Stafford, No. CIV-15-216-R, 2016 U.S. Dist. LEXIS 94713,

at *6 (W.D. Okla. June 23, 2016) (R. & R.) (rejecting retaliation claim when as consequence for

plaintiff grieving defendant “threatened curtailment of Plaintiff’s use of the grievance process,”

reasoning refusal to give inmate grievance form is not “’type of injury that would chill a person

of ordinary firmness from exercising their constitutional right’” (quoting Fogle v. Infante, 595 F.

App’x 807, 810 (10th Cir. 2014))), adopted by 2016 U.S. Dist. LEXIS 93662 (July 19).

Likewise, Plaintiff here has not alleged actual injury.

       With these examples in mind, the Court concludes Plaintiff’s retaliation claim against

Defendants Anderson and Nelson is fatally incomplete due to his failure to allege that he

sustained a “chilling” injury. Plaintiff thus has not validly asserted that Defendants Anderson and

Nelson violated his constitutional rights here. Plaintiff’s retaliation claims against Defendants

Anderson and Nelson are therefore dismissed.

                                  5. RANDOM DEPRIVATION

       Plaintiff asserts certain defendants deprived him of money in his inmate account--

primarily, it appears, based on a series of misunderstandings with John Doe defendant(s),

defendants identified by initials, and Defendant Capell about the amount to be paid in state-court
Case 2:20-cv-00014-DAK Document 15 Filed 05/04/21 PageID.1346 Page 8 of 16




filing fee(s), (ECF No. 11, at 99-115).3 However, Plaintiff has not adequately identified John

Does and initialed defendants to allow the Court to perceive the required affirmative link.

         Further, “a random and unauthorized deprivation of property under color of state law . . .

does not give rise to a § 1983 claim if there is an adequate state post-conviction remedy.” Frazier

v. Flores, 571 F. App’x 673, 675 (10th Cir. 2014) (citing Hudson v. Palmer, 468 U.S. 517, 533

(1984). Plaintiff’s claims fit under this rubric: First, he has not alleged “his property was seized

pursuant to a consistent policy and not just a random, unauthorized act.” Id. at 676. Second, there

could be no hearing (in keeping with due-process precepts) because “individual correctional

officers’ alleged practice of arbitrarily seizing inmates’ property with scant justification is not the

type of ‘established state procedure’ under which the state can ‘predict precisely when the loss

will occur’ and thus provide a hearing beforehand.” Id. (quoting Parratt v. Taylor, 451 U.S. 527,

541 (1981)). Third, Plaintiff has not alleged that Utah does not have options for him to pursue a

remedy for Defendants’ alleged intentional torts. See Hudson, 468 U.S. at 535-36.

         Claims as to property deprivations are thus dismissed.

              C. SERVICE ORDER REGARDING REMAINING DEFENDANTS

         Under Federal Rule of Civil Procedure 4(c)(1), the Court requests waiver of service from

Utah Department of Corrections Defendants Bruce Burnham (doctor) and Laura Cook

(commissary staff member). Defendant Burnham should respond only to allegations of the kind

and dates found at pages 71-79 and 136 of the Amended Complaint. (ECF No. 11.) Meanwhile,

Defendant Cook should respond only to allegations of the kind and dates found at pages 117-18

of the Amended Complaint. (Id.)




3
 After Plaintiff discusses at length a couple of the “property deprivations” (book and phone charges), he concedes
that he was later reimbursed. (ECF Nos. 11, at 92, 97.) The Court does not address these further.
Case 2:20-cv-00014-DAK Document 15 Filed 05/04/21 PageID.1347 Page 9 of 16




                           D. MOTION FOR APPOINTED COUNSEL

        The Court now addresses Plaintiff's motion for the Court to request pro bono counsel to

represent him. Plaintiff has no constitutional right to counsel. See Carper v. Deland, 54 F.3d 613,

616 (10th Cir. 1995); Bee v. Utah State Prison, 823 F.2d 397, 399 (10th Cir. 1987). However,

the Court may in its discretion appoint counsel for indigent plaintiffs. See 28 U.S.C.S. §

1915(e)(1) (2021); Carper, 54 F.3d at 617; Williams v. Meese, 926 F.2d 994, 996 (10th Cir.

1991). The applicant must “convince the court that there is sufficient merit to his claim to

warrant the appointment of counsel." McCarthy v. Weinberg, 753 F.2d 836, 838 (10th Cir. 1985).

        In deciding whether to appoint counsel, the Court considers a variety of factors, like "'the

merits of the litigant's claims, the nature of the factual issues raised in the claims, the litigant's

ability to present his claims, and the complexity of the legal issues raised by the claims.'" Rucks

v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995) (quoting Williams, 926 F.2d at 996); accord

McCarthy, 753 F.2d at 838-39. Considering these factors, the Court concludes here that, at this

time, Plaintiff's claims may not be colorable, the issues in this case are not complex, and Plaintiff

is not at this time too incapacitated or unable to adequately function in pursuing this matter.

Thus, the Court denies for now Plaintiff's motion for appointed counsel.

                                          E. CONCLUSION

        IT IS ORDERED that:

(1) Defendants Allen, Anderson, Blood, Capell, Cutler, Nelson, and John and Jane Does

(including Defendants identified by initials) are DISMISSED.

(2) Claims not affirmatively linked to named defendants are DISMISSED.
Case 2:20-cv-00014-DAK Document 15 Filed 05/04/21 PageID.1348 Page 10 of 16




(3) The Clerk of Court shall mail:

   (a) Notice of a Lawsuit and Request to Waive Service of a Summons, AO form 398; copies

   of Waiver of the Service of Summons, AO form 399; and copies of Amended Complaint,

   (ECF No. 11), and this Order to Defendants Burnham and Cook:

               Utah Department of Corrections
               Att’n: Correctional Program Coordinator--3rd Floor DPO Suite
               14717 South Minuteman Drive
               Draper, UT 84020.

   (b) Copies of Amended Complaint and this Order to:

                Utah Attorney General’s Office
                Att’n: Litigation Division, Prisoner Litigation Unit
                160 East 300 South, Sixth Floor
                P.O. Box 140856
                Salt Lake City, UT 84114-0856.

(4) Defendants are cautioned that Federal Rule of Civil Procedure 4 requires Defendants to

cooperate in saving unnecessary costs of serving summons and complaint. Under Rule 4, if

Defendants fail to waive service of summons, after being asked by the Court to do so on

Plaintiff’s behalf, Defendants must bear service costs unless good cause be shown for failing to

sign and return the waiver form. If service is waived, this action will proceed as if Defendants

had been served on the day the waiver is filed, except that Defendants need not file an answer

until 60 days from the date on which the waiver request was sent. See Fed. R. Civ. P. 4(d)(3).

(This allows longer time to respond than would be required if formal service of summons is

necessary.) Defendants must read the statement at the bottom of the waiver form that more

completely describes the party’s duties about waiver. If service is waived after the deadline given

in the Notice of a Lawsuit and Request to Waive Service of a Summons, but before Defendants

have been personally served, the Answer shall be due 60 days from the date on which the request

for waiver was sent or 20 days from the date the waiver form is filed, whichever is later.
Case 2:20-cv-00014-DAK Document 15 Filed 05/04/21 PageID.1349 Page 11 of 16




(5) For every Defendant for whom service has been ordered but for whom a waiver has not been

executed, attorneys for the Department of Corrections or Defendant must file a notice listing the

Defendant for whom service has not been waived and the reasons a waiver has not been

provided. This report is due 30 days from the date the Request was sent.

(6) Defendants shall answer the complaint, observing the Federal Rules of Civil Procedure and

the following litigation schedule:

    (a) If Defendants assert the affirmative defense of Plaintiff's failure to exhaust administrative

    remedies in a grievance process, Defendants must,

         (i) within 60 days of date of waiver request, file an answer;

         (ii) within 90 days of filing an answer, prepare and file a Martinez report4 limited to the

         exhaustion issue; and,

         (iii) within 120 days of filing an answer, file a separate summary judgment motion, with

         supporting memorandum.

    (b) If Defendants challenge the complaint’s bare allegations, Defendants shall, within 60

    days of date of waiver request, file a motion to dismiss based on Federal Rule of Civil

    Procedure 12(b)(6).



4
  See Martinez v. Aaron, 570 F.2d 317 (10th Cir. 1978) (approving district court’s practice of ordering prison
administration to prepare report to be included in pleadings in cases when prisoner has filed suit alleging
constitutional violation against institution officials).
          In Gee v. Estes, 829 F.2d 1005 (10th Cir. 1987), the Tenth Circuit explained the nature and function of a
Martinez report, saying:
                   Under the Martinez procedure, the district judge or a United States magistrate
                   [judge] to whom the matter has been referred will direct prison officials to
                   respond in writing to the various allegations, supporting their response by
                   affidavits and copies of internal disciplinary rules and reports. The purpose of
                   the Martinez report is to ascertain whether there is a factual as well as a legal
                   basis for the prisoner's claims. This, of course, will allow the court to dig
                   beneath the conclusional allegations. These reports have proved useful to
                   determine whether the case is so devoid of merit as to warrant dismissal without
                   trial.
Id. at 1007.
Case 2:20-cv-00014-DAK Document 15 Filed 05/04/21 PageID.1350 Page 12 of 16




   (c) If Defendants choose not to rely on an exhaustion defense and wants to pierce the

   complaint’s allegations, Defendants must,

       (i) within 60 days of date of waiver request, file an answer;

       (ii) within 90 days of filing an answer, prepare and file a Martinez report addressing the

       complaint’s substance; and,

       (iii) within 120 days of filing an answer, file a separate summary judgment motion, with

       supporting memorandum.

   (d) If Defendants want to seek relief otherwise contemplated under procedural rules,

   Defendants must file an appropriate motion within 90 days of filing an answer.

(7) Plaintiff must, within 30 days of its filing, respond to Martinez report, including a request for

other discovery desired.

(8) Plaintiff must, within 30 days of its filing, respond to motion to dismiss or summary-

judgment motion. For Plaintiff’s information and convenience, the Court has attached the

procedural rules governing summary-judgment practice.

(9) Defendants shall file reply brief within 14 days after the date Plaintiff’s opposition is filed.

(10) A motion to dismiss or for summary judgment shall be deemed submitted as of the date the

reply brief is due. No hearing will be held on a motion unless the Court so orders at a later date.

(11) Plaintiff must tell the Court of any address change and timely comply with Court orders. See

D. Utah Civ. R. 83-1.3(e) ("In all cases, counsel and parties appearing pro se must notify the

clerk's office immediately of any change in address, email address, or telephone number.").

Failure to do so may result in this action’s dismissal for failure to prosecute. See Fed. R. Civ. P.

41(b) (“If the plaintiff fails to prosecute or to comply with these rules or a court order, a

defendant may move to dismiss the action or any claim against it. Unless the dismissal order
Case 2:20-cv-00014-DAK Document 15 Filed 05/04/21 PageID.1351 Page 13 of 16




states otherwise, a dismissal under this subdivision (b) and any dismissal not under this rule--

except one for lack of jurisdiction, improper venue, or failure to join a party under Rule 19--

operates as an adjudication on the merits.”).

(12) Extensions of time are disfavored, though reasonable extensions may be granted. Any

motion for time extension must be filed no later than 14 days before the deadline to be extended.

(13) No direct communication is to take place with any judge. All relevant information, letters,

documents, and papers, labeled with case number, are to be directed to the Clerk of Court.

(14) Plaintiff's motion for appointed counsel is DENIED, (ECF No. 14); however, if, after the

case develops further, it appears that counsel may be needed or of specific help, the Court will

ask an attorney to appear pro bono on Plaintiff's behalf.

               DATED this 4th day of May, 2021.

                                                BY THE COURT:




                                                JUDGE DALE A. KIMBALL
                                                United States District Court
Case 2:20-cv-00014-DAK Document 15 Filed 05/04/21 PageID.1352 Page 14 of 16




                           Fed Rule of Civil Procedure 56

Rule 56. Summary Judgment
     (a) Motion for Summary Judgment or Partial Summary Judgment. A party may move for summary
      judgment, identifying each claim or defense - or the part of each claim or defense—on which summary judgment
      is sought. The court shall grant summary judgment if the movant shows that there is no genuine dispute as to
      any material fact and the movant is entitled to judgment as a matter of law. The court should state on the record
      the reasons for granting or denying the motion.
     (b) Time to File a Motion. Unless a different time is set by local rule or the court orders otherwise, a party may
      file a motion for summary judgment at any time until 30 days after the close of all discovery.
     (c) Procedures.
        o (1) Supporting Factual Positions. A party asserting that a fact cannot be or is genuinely disputed must
              support the assertion by:
                 (A) citing to particular parts of materials in the record, including depositions, documents,
                     electronically stored information, affidavits or declarations, stipulations (including those made for
                     purposes of the motion only), admissions, interrogatory answers, or other materials; or
                 (B) showing that the materials cited do not establish the absence or presence of a genuine dispute,
                     or that an adverse party cannot produce admissible evidence to support the fact.
        o (2) Objection That a Fact Is Not Supported by Admissible Evidence. A party may object that the material
              cited to support or dispute a fact cannot be presented in a form that would be admissible in evidence.
        o (3) Materials Not Cited. The court need consider only the cited materials, but it may consider other
              materials in the record.
        o (4) Affidavits or Declarations. An affidavit or declaration used to support or oppose a motion must be
              made on personal knowledge, set out facts that would be admissible in evidence, and show that the affiant
              or declarant is competent to testify on the matters stated.
     (d) When Facts Are Unavailable to the Nonmovant. If a nonmovant shows by affidavit or declaration that, for
      specified reasons, it cannot present facts essential to justify its opposition, the court may:
        o (1) defer considering the motion or deny it;
        o (2) allow time to obtain affidavits or declarations or to take discovery; or
        o (3) issue any other appropriate order.
     (e) Failing to Properly Support or Address a Fact. If a party fails to properly support an assertion of fact or
      fails to properly address another party’s assertion of fact as required by Rule 56(c), the court may:
        o (1) give an opportunity to properly support or address the fact;
        o (2) consider the fact undisputed for purposes of the motion;
        o (3) grant summary judgment if the motion and supporting materials—including the facts considered
              undisputed—show that the movant is entitled to it; or
        o (4) issue any other appropriate order.
     (f) Judgment Independent of the Motion. After giving notice and a reasonable time to respond, the court may:
        o (1) grant summary judgment for a nonmovant;
        o (2) grant the motion on grounds not raised by a party; or
        o (3) consider summary judgment on its own after identifying for the parties material facts that may not be
              genuinely in dispute.
     (g) Failing to Grant All the Requested Relief. If the court does not grant all the relief requested by the motion,
      it may enter an order stating any material fact—including an item of damages or other relief—that is not
      genuinely in dispute and treating the fact as established in the case.
     (h) Affidavit or Declaration Submitted in Bad Faith. If satisfied that an affidavit or declaration under this rule
      is submitted in bad faith or solely for delay, the court—after notice and a reasonable time to respond—may
      order the submitting party to pay the other party the reasonable expenses, including attorney’s fees, it incurred
      as a result. An offending party or attorney may also be held in contempt or subjected to other appropriate
      sanctions.
Case 2:20-cv-00014-DAK Document 15 Filed 05/04/21 PageID.1353 Page 15 of 16



                           DISTRICT OF UTAH LOCAL CIVIL RULE 56‐1

           SUMMARY JUDGMENT: MOTIONS AND SUPPORTING MEMORANDA

(a) Summary Judgment Motions and Memoranda.
A motion for summary judgment and the supporting memorandum must clearly identify itself in
the case caption and introduction.
(b) Motion; Requirements and Supporting Evidence.
A motion for summary judgment must include the following sections and be supported by an
Appendix of Evidence as follows:
(1) Introduction and Relief Sought:A concise statement of each claim or defense for which
summary judgment is sought, along with a clear statement of the relief requested. The parties
should endeavor to address all summary judgment issues in a single motion. If a party files
more than one motion, the court may strike the motion and that require the motions be
consolidated into a single motion.
(2) Background (Optional):Parties may opt to include this section to provide background and
context for the case, dispute, and motion. If included, this section should be placed between the
Relief Sought section and the Statement of Undisputed Material Facts section. Factual
summaries in the background section need not be limited to undisputed facts and need not cite
to evidentiary support.
(3) Statement of Undisputed Material Facts: A concise statement of the undisputed material
facts that entitle the moving party to judgment as a matter of law. Only those facts necessary to
decide the motion should be included in this section. The moving party must cite with
particularity the evidence in the Appendix of Evidence that supports each factual assertion.
(4) Argument: An explanation for each claim or defense, of why, under the applicable legal
principles, the moving party is entitled to judgment as a matter of law. The arguments should
include a statement of each claim or defense on which the party is seeking summary judgment
and supporting authorities. Any factual citations must cite to the Appendix of Evidence, not the
Statement of Undisputed Material Facts.
(5) Appendix of Evidence: All evidence offered in support of the motion must be submitted in an
attached appendix. The appendix should be proceded by a captioned cover-page index that lists
each exhibit by number, includes a description or title, and if the exhibit is a document, identifies
the source of the document. The appendix should include complete copies of all exhibits,
including complete copies of depositions, to the extent possible. In cases where lengthy
depositions are relied upon, the moving party need not submit the entire deposition. However,
the moving party must submit at least four (4) pages before and four (4) pages after the cited
depostition transcript pages(s), for a total of at least nine (9).
(c) Opposition Memorandum Requirements and Supporting Evidence.
A memorandum in opposition to a motion for summary judgment must include the following
sections and, if applicable, be supported by an Appendix of Evidence as follows:
(1) Introduction: A concise summary explaining why summary judgment should be denied.
(2) Background (Optional): Parties may opt to include this section to provide background and
context for the case, dispute, and motion. If included, this section should be placed between the
Introduction section and the Response to Statement of Undisputed Material Facts section.
Factual summaries in the background
section need not be limited to undisputed facts and need not cite to evidentiary support.
(3) Response to Statement of Undisputed Material Facts: A restatement of each fact the
opposing party contends is genuinely disputed or immaterial, a concise statement explaining
why the fact is disputed or immaterial, and a citation with particularity to the evidence upon
which the non-moving party relies to refute that fact 8. Any factual citations must reference the
appropriate party's Appendix of Evidence, rather than either party's factual statements or
Case 2:20-cv-00014-DAK Document 15 Filed 05/04/21 PageID.1354 Page 16 of 16



responses. The nonmoving party should not restate all of the moving party's statement of facts
and should only respond to those facts for which there is a genuine dispute of material fact.
(4) Statement of Additional Material Facts (if applicable): If additional material facts are relevant
to show that there is a genuine dispute of material fact, state each such fact and cite with
particularity the evidence that supports the factual assertion from the appropriate party's
Appendix of Evidence.
(5) Argument: An explanation for each claim or defense of why, under the applicable legal
principles, summary judgment should be denied. Any factual citations must cite to the
appropriate party's Appendix of Evidence, rather than either party's factual statements or
responses.
(6) Appendix of Evidence: All evidence offered in opposition to the motion must be submitted in
an appendix, utilizing the same procedure set out in DUCivR 56-1(b)(5). Counsel must make
every effort not to duplicate evidence submitted by the other party. The appendix should be
preceded by a cover page index that lists each exhibit by number, includes a description or title
and, if the exhibit is a document, identifies the source of the document.
(d) Reply.
The moving party may file a reply memorandum. In the reply, a moving party may cite only
additional evidence not previously cited in the opening memorandum to rebut a claim that a
material fact is in dispute. Otherwise, no additional evidence may be cited in the reply
memorandum, and if cited, the court will disregard it.
(e) Citations of Supplemental Authority.
When pertinent and significant authorities come to the attention of a party after the party's
memorandum in support of or in opposition to a summary judgment motion has been filed, or
after oral argument but before decision, a party may promptly file a notice with the court and
serve a copy on all counsel, setting forth the citations. There must be a reference either to the
page of the memorandum or to a point argued orally to which the citations pertain, but the notice
must state, without argument, the reasons for the supplemental citations. Any response must be
made, filed promptly, and be similarly limited.
(f) Failure to Respond.
Failure to respond timely to a motion for summary judgment may result in the court's granting
the motion without further notice, provided the moving party has established that it is entitled to
judgment as a matter of law.
(g) Length of Memoranda and Filing Times.
(1) A motion for summary judgment and a memorandum in opposition must not exceed 10,000
words, or in the alternative, forty (40) pages. A reply brief cannot exceed 5,000 words, or in the
alternative, twenty (20) pages. If the document exceeds the page limit, then the party must
certify compliance with the word-count limit. This limitation includes the following items:
introduction, relief sought, background, statement of undisputed material facts, response to
statement of undisputed material facts, statement of additional material facts, argument, and
conclusion. This limitation excludes the following items: face sheet, table of contents, table of
authorities, signature block, certificate of service, and appendix. Motions to file an overlength
brief are discouraged and will be granted only upon a showing of good cause and exceptional
circumstances, as set forth in DUCivR 7-1(e). Â
(2) Filing times and length of memoranda are governed by DUCivR 7-1.
